
	
		II
		111th CONGRESS
		1st Session
		S. 435
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mr. Casey (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for evidence-based and promising practices
		  related to juvenile delinquency and criminal street gang activity prevention
		  and intervention to help build individual, family, and community strength and
		  resiliency to ensure that youth lead productive, safe, healthy, gang-free, and
		  law-abiding lives.
	
	
		1.Short titleThis Act may be cited as the
			 Youth Prison Reduction through Opportunities, Mentoring,
			 Intervention, Support, and Education Act or the
			 Youth PROMISE
			 Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Findings.
				TITLE I—Federal coordination of local and tribal juvenile justice
				information and efforts
				Sec. 101. PROMISE Advisory Panel.
				Sec. 102. Geographic assessment of resource
				allocation.
				TITLE II—PROMISE Grants
				Sec. 200. Purposes.
				Subtitle A—PROMISE Assessment and Planning grants
				Sec. 201. PROMISE Assessment and Planning grants
				authorized.
				Sec. 202. PROMISE Coordinating Councils.
				Sec. 203. Needs and strengths assessment.
				Sec. 204. PROMISE Plan components.
				Sec. 205. Authorization of appropriations.
				Subtitle B—PROMISE Implementation grants
				Sec. 211. PROMISE Implementation grants authorized.
				Sec. 212. PROMISE Implementation grant application
				requirements.
				Sec. 213. Grant award guidelines.
				Sec. 214. Reports.
				Sec. 215. Authorization of appropriations.
				Subtitle C—General PROMISE grant provisions
				Sec. 221. Non-supplanting clause.
				Sec. 222. Grant application review panel.
				Sec. 223. Evaluation of PROMISE grant programs.
				TITLE III—PROMISE Research Centers
				Sec. 301. Establishment of National Research Center for Proven
				Juvenile Justice Practices.
				Sec. 302. Grants for Regional Research Proven Practices
				Partnerships.
				TITLE IV—Youth–Oriented Policing Services
				Sec. 401. Purpose.
				Sec. 402. Definitions.
				Sec. 403. Grants to State, local, and tribal law enforcement
				agencies to hire and train youth-oriented policing officers.
				Sec. 404. Establishment of Center for Youth-Oriented
				Policing.
				Sec. 405. Authorization of appropriations.
				TITLE V—Enhanced Federal support of local law
				enforcement
				Subtitle A—Comprehensive gang prevention and relief
				
				Sec. 501. Short title.
				Sec. 502. Findings.
				Sec. 503. Designation as a High Intensity Gang Activity
				Area.
				Sec. 504. Purpose of the Task Force.
				Sec. 505. Authorization of appropriations.
				Subtitle B—Community and police collaboration
				Sec. 511. Gang prevention grants.
				Sec. 512. National youth anti-heroin media
				campaign.
				Subtitle C—City Youth Violence Recovery
				Sec. 521. Short title.
				Sec. 522. Findings.
				Sec. 523. Grants to prevent or alleviate the effects of youth
				violence.
				TITLE VI—PRECAUTION Act
				Sec. 601. Short title.
				Sec. 602. Purposes.
				Sec. 603. Definitions.
				Sec. 604. National Commission on Public Safety Through Crime
				Prevention.
				Sec. 605. Innovative crime prevention and intervention strategy
				grants.
				TITLE VII—Additional improvements to juvenile justice
				Sec. 701. Youth Victim and Witness Assistance
				Program.
				Sec. 702. Expansion and reauthorization of the Mentoring
				Initiative for system-involved youth.
				Sec. 703. Study on adolescent development and sentences in the
				Federal system.
			
		3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Office of Juvenile Justice and Delinquency
			 Prevention.
			(2)CommunityThe
			 term community means a unit of local government or an Indian
			 Tribe, or part of such a unit or Tribe, as determined by such a unit or Tribe
			 for the purpose of applying for a grant under this Act.
			(3)Designated
			 geographic areaThe term
			 designated geographic area means a 5-digit postal ZIP Code
			 assigned to a geographic area by the United States Postal Service.
			(4)Evidence-basedThe
			 term evidence-based, when used with respect to a practice relating
			 to juvenile delinquency and criminal street gang activity prevention and
			 intervention, means a practice (including a service, program, or strategy) that
			 has statistically significant juvenile delinquency and criminal street gang
			 activity reduction outcomes when evaluated by—
				(A)an experimental
			 trial, in which participants are randomly assigned to participate in the
			 practice that is the subject of the trial; or
				(B)a
			 quasi-experimental trial, in which the outcomes for participants are compared
			 with outcomes for a control group that is made up of individuals who are
			 similar to such participants.
				(5)InterventionThe
			 term intervention means the provision of programs and services
			 that are supported by research, are evidence-based or promising practices, and
			 are provided to youth who are involved in, or who are identified by
			 evidence-based risk assessment methods as being at high risk of continued
			 involvement in, juvenile delinquency or criminal street gangs, as a result of
			 indications that demonstrate involvement with problems such as truancy,
			 substance abuse, mental health treatment needs, or siblings who have had
			 involvement with juvenile or criminal justice systems.
			(6)Juvenile
			 delinquency and criminal street gang activity preventionThe term
			 juvenile delinquency and criminal street gang activity prevention
			 means the provision of programs and resources to children and families who have
			 not yet had substantial contact with criminal justice or juvenile justice
			 systems, that—
				(A)are designed to
			 reduce potential juvenile delinquency and criminal street gang activity risks;
			 and
				(B)are evidence-based
			 or promising educational, health, mental health, school-based, community-based,
			 faith-based, parenting, job training, social opportunities and experiences, or
			 other programs, for youth and their families, that have been demonstrated to be
			 effective in reducing juvenile delinquency and criminal street gang activity
			 risks.
				(7)PromisingThe
			 term promising, when used with respect to a practice relating to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention, means a practice that is not evidence-based, but—
				(A)that has outcomes
			 from an evaluation that demonstrate that such practice reduces juvenile
			 delinquency or criminal street gang activity; or
				(B)about which a study is being conducted to
			 determine if such practice is evidence-based.
				(8)YouthThe
			 term youth means—
				(A)an individual who
			 is 18 years of age or younger; or
				(B)in any State in
			 which the maximum age at which the juvenile justice system of such State has
			 jurisdiction over individuals exceeds 18 years of age, an individual who is
			 such maximum age or younger.
				4.FindingsThe Congress finds as follows:
			(1)Youth gang crime
			 has taken a toll on a number of urban communities, and senseless acts of
			 gang-related violence have imposed economic, social, and human costs.
			(2)The use of a wide
			 range of evidence-based and promising programs, integrated into a
			 youth-oriented community system of care, has been demonstrated to reduce youth
			 violence, delinquency, and crime risks, as well as criminal justice, public
			 assistance, victim assistance, and other costs.
			(3)Coordinated
			 efforts of stakeholders in the juvenile justice system in a local community,
			 together with other organizations and community members concerned with the
			 safety and welfare of children, have a strong record of demonstrated success in
			 reducing the impact of youth and gang-related crime and violence, as
			 demonstrated in Boston, Massachusetts, Chicago, Illinois, Richmond, Virginia,
			 Los Angeles, California, and other communities.
			(4)Investment in
			 prevention and intervention programs for children and youth, including quality
			 early childhood programs, comprehensive evidence-based school, after school,
			 and summer school programs, mentoring programs, mental health and treatment
			 programs, evidence-based job training programs, and alternative intervention
			 programs, has been shown to lead to decreased youth arrests, decreased
			 delinquency, lower recidivism, and greater financial savings from an
			 educational, economic, social, and criminal justice perspective.
			(5)Criminal justice
			 costs have become burdensome in many States and cities, requiring reductions in
			 vital educational, social, welfare, mental health, and related services.
			(6)Targeting
			 interventions at special youth risk groups and focusing upon relatively
			 low-cost interventions increases the probability of fiscal benefit.
			(7)Savings achieved
			 through early intervention and prevention are significant, especially when
			 non-criminal justice social, educational, mental health, and economic outcomes
			 are considered.
			(8)Evidence-based
			 intervention treatment facilities have been shown to reduce youth delinquency
			 and to be cost-effective.
			(9)The prevention of
			 child abuse and neglect can help stop a cycle of violence and save up to $5.00
			 for every $1.00 invested in preventing such abuse and neglect.
			(10)Quality early
			 childhood education programs have been demonstrated to help children start
			 school ready to learn and to reduce delinquency and criminal street gang
			 activity risks.
			(11)Evidence-based
			 mentoring programs have been shown to prevent youth drug abuse and
			 violence.
			(12)Evidence-based
			 school-based comprehensive instructional programs that pair youth with
			 responsible adult mentors have been shown to have a strong impact upon
			 delinquency prevention.
			(13)After-school
			 programs that connect children to caring adults and that provide constructive
			 activities during the peak hours of juvenile delinquency and criminal street
			 gang activity, between 3:00 and 6:00 in the afternoon, have been shown to
			 reduce delinquency and the attendant costs imposed on the juvenile and criminal
			 justice systems.
			(14)States with
			 higher levels of educational attainment have been shown to have crime rates
			 lower than the national average. Researchers have found that a 5 percent
			 increase in male high school graduation rates would produce an annual savings
			 of almost $5,000,000,000 in crime-related expenses.
			(15)Therapeutic
			 programs that engage and motivate high-risk youth and their families to change
			 behaviors that often result in criminal activity have been shown to
			 significantly reduce recidivism among juvenile offenders, and significantly
			 reduce the attendant costs of crime and delinquency imposed upon the juvenile
			 and criminal justice systems.
			(16)Comprehensive
			 programs that target kids who are already serious juvenile offenders by
			 addressing the multiple factors in peer, school, neighborhood, and family
			 environments known to be related to delinquency can reduce recidivism among
			 juvenile offenders and save the public significant economic costs.
			(17)There are many
			 alternatives to incarceration of youth that have been proven to be more
			 effective in reducing crime and violence at the National, State, local, and
			 tribal levels, and the failure to provide for such effective alternatives is a
			 pervasive problem that leads to increased youth, and later adult, crime and
			 violence.
			(18)Drug- and
			 alcohol-dependent youth, and youth dually diagnosed with addiction and mental
			 health disorders, are more likely to become involved with the juvenile justice
			 system than youth without such risk factors, absent appropriate prevention and
			 intervention services.
			(19)Research funded
			 by the Department of Justice indicates that gang-membership is short-lived
			 among adolescents. With very few youth remaining gang-involved throughout their
			 adolescent years, ongoing opportunities for intervention exist.
			(20)Excessively
			 punitive juvenile justice policies, including over-reliance on incarceration
			 and confinement of youth, particularly in the early stages of delinquent
			 behavior and for non-violent delinquent behavior, have been shown to increase
			 long-term crime risks.
			(21)Children of color
			 are over-represented relative to the general population at every stage of the
			 juvenile justice system.
			(22)The rise in
			 homicides in several cities in recent years followed declines in Federal
			 funding provided for law enforcement, educational, health and mental health,
			 social services, and other support to localities for youth, their families, and
			 other community-oriented programs and approaches.
			(23)Direct expenditure
			 for jails and prisons, correctional personnel, prosecution, and law enforcement
			 strategies that lead to increased incarceration have been steadily increasing.
			 In fiscal year 2005, Federal, State, and local governments spent an estimated
			 $204,000,000,000 for law enforcement, incarceration, corrections, and attendant
			 judicial expenses, a 5.5 percent increase over the previous year.
			IFederal
			 coordination of local and tribal juvenile justice information and
			 efforts
			101.PROMISE
			 Advisory Panel
				(a)Organization of
			 State advisory group member representativesSection 223(f) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)) is
			 amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)Organization of
				state advisory group member representativesThe Administrator
				shall provide technical and financial assistance to a nonpartisan, nonprofit
				organization that is described in section 501(c)(3) of the Internal Revenue
				Code of 1986, to assist such organization in carrying out the functions
				specified in paragraph (2). To receive such assistance, an organization
				shall—
								(A)be governed by individuals who—
									(i)have been
				appointed by a chief executive of a State to serve as a State advisory group
				member under subsection (a)(3); and
									(ii)are elected to
				serve as a governing officer of such organization by a majority of the Chairs
				(or Chair-designees) of all such State advisory groups;
									(B)include member
				representatives from a majority of such State advisory groups, who shall be
				representative of regionally and demographically diverse States and
				jurisdictions; and
								(C)annually seek
				appointments by the chief executive of each State of one State advisory group
				member and one alternate State advisory group member from each such State to
				implement the advisory functions specified in subparagraphs (D) and (E) of
				paragraph (2), including serving on the PROMISE Advisory Panel, and make a
				record of any such appointments available to the
				public.
								;
				and
					(2)in paragraph (2),
			 by amending subparagraph (D) to read as follows:
						
							(D)advising the
				Administrator with respect to particular functions or aspects of the work of
				the Office, and appointing a representative, diverse group of members of such
				organization under paragraph (1) to serve as an advisory panel of State
				juvenile justice advisors (referred to as the PROMISE Advisory
				Panel) to carry out the functions specified in subsection (g);
				and
							.
					(b)PROMISE Advisory
			 PanelSection 223 of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5633) is further amended by adding at the end
			 the following new subsection:
					
						(g)PROMISE advisory
				panel
							(1)FunctionsThe
				PROMISE Advisory Panel required under subsection (f)(2)(D) shall—
								(A)assess successful
				evidence-based and promising practices related to juvenile delinquency and
				criminal street gang activity prevention and intervention carried out by
				PROMISE Coordinating Councils under such Act;
								(B)provide the Administrator with a list of
				individuals who have experience in administering or evaluating practices that
				serve youth involved in, or at risk of involvement in, juvenile delinquency and
				criminal street gang activity, from which the Administrator shall select
				individuals who shall—
									(i)provide to the Administrator peer reviews
				of applications submitted by units of local government and Indian tribes
				pursuant to title II of such Act, to ensure that such applications demonstrate
				a clear plan to—
										(I)serve youth as
				part of an entire family unit; and
										(II)coordinate the
				delivery of service to youth among agencies; and
										(ii)advise the
				Administrator with respect to the award and allocation of PROMISE Planning
				grants to local and tribal governments that develop PROMISE Coordinating
				Councils, and of PROMISE Implementation grants to such PROMISE Coordinating
				Councils, pursuant to title II of such Act;
									(C)develop performance standards to be used to
				evaluate programs and activities carried out with grants under title II of the
				Youth PROMISE Act, including the evaluation of changes achieved as a result of
				such programs and activities related to decreases in juvenile delinquency and
				criminal street gang activity, including—
									(i)prevention of involvement by at-risk youth
				in juvenile delinquency or criminal street gang activity;
									(ii)diversion of
				youth with a high risk of continuing involvement in juvenile delinquency or
				criminal street gang activity; and
									(iii)financial savings from deferred or
				eliminated costs, or other benefits, as a result of such programs and
				activities, and the reinvestment by the unit or Tribe of any such savings;
				and
									(D)provide the Center for Youth-oriented
				Policing with a list of individuals the Panel recommends for membership on the
				Youth-oriented Policing Services Advisory Board, pursuant to section 403(c) of
				the Youth PROMISE Act.
								(2)Annual
				reportNot later than 18 months after the date of the enactment
				of the Youth PROMISE Act, and annually thereafter, the PROMISE Advisory Panel
				shall prepare a report containing the findings and determinations under
				paragraph (1)(A) and shall submit such report to Congress, the President, the
				Attorney General, and the chief executive and chief law enforcement officer of
				each State, unit of local government, and Indian
				Tribe.
							.
				(c)Authorization of
			 appropriationsSection
			 299(a)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42
			 U.S.C. 5671(a)(1)) is amended to read as follows:
					
						(1)There are authorized to be appropriated to
				carry out this title—
							(A)$6,800,000 for
				fiscal year 2010;
							(B)$7,800,000 for
				fiscal year 2011;
							(C)$8,800,000 for
				fiscal year 2012;
							(D)$11,000,000 for
				fiscal year 2013; and
							(E)$13,600,000 for
				fiscal year
				2014.
							.
				102.Geographic
			 assessment of resource allocation
				(a)Grant for
			 collection of data To determine needSubject to the availability
			 of appropriations, the Administrator shall award a grant, on a competitive
			 basis, to an organization to—
					(1)collect and
			 analyze data related to the existing juvenile delinquency and criminal street
			 gang activity prevention and intervention needs and resources in each
			 designated geographic area;
					(2)use the data
			 collected and analyzed under
			 paragraph (1) to compile a list of
			 designated geographic areas that are in need of resources to carry out juvenile
			 delinquency and criminal street gang activity prevention and
			 intervention;
					(3)use the data collected and analyzed under
			 paragraph (1) to rank such areas in
			 descending order by the amount of need for resources to carry out juvenile
			 delinquency and criminal street gang activity prevention and intervention,
			 ranking the area with the greatest need for such resources highest; and
					(4)periodically
			 update the list under
			 paragraph (2) and the rankings under
			 paragraph (3) as the Administrator
			 determines to be appropriate.
					(b)Data
			 sourcesIn compiling such list and determining such rankings, the
			 organization shall collect and analyze data relating to juvenile delinquency
			 and criminal street gang activity prevention and intervention—
					(1)using the
			 geographic information system and web-based mapping application known as the
			 Socioeconomic Mapping and Resource Topography (SMART) system;
					(2)from the
			 Department of Health and Human Services, the Department of Labor, the
			 Department of Housing and Urban Development, and the Department of Education;
			 and
					(3)from the annual KIDS Count Data Book and
			 other data made available by the KIDS Count initiative of the Annie E. Casey
			 Foundation.
					(c)Use of data by
			 the AdministratorThe list and rankings required by this section
			 shall be provided to the Administrator to be used to provide funds under this
			 Act in the most strategic and effective manner to ensure that resources and
			 services are provided to youth in the communities with the greatest need for
			 such resources and services.
				(d)Limitation on
			 use of collected dataThe information collected and analyzed
			 under this section may not be used for any purpose other than to carry out the
			 purposes of this Act. Such information may not be used for any purpose related
			 to the investigation or prosecution of any person, or for profiling of
			 individuals based on race, ethnicity, socio-economic status, or any other
			 characteristic.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of the fiscal years 2010 through
			 2012.
				IIPROMISE
			 Grants
			200.PurposesThe purposes of the grant programs
			 established under this title are to—
				(1)enable local and
			 tribal communities to assess the unmet needs of youth who are involved in, or
			 are at risk of involvement in, juvenile delinquency or criminal street
			 gangs;
				(2)develop plans
			 appropriate for a community to address those unmet needs with juvenile
			 delinquency and gang prevention and intervention practices; and
				(3)implement and
			 evaluate such plans in a manner consistent with this Act.
				APROMISE Assessment
			 and Planning grants
				201.PROMISE
			 Assessment and Planning grants authorized
					(a)Grants
			 authorizedThe Administrator is authorized to award grants to
			 units of local government and Indian Tribes to assist PROMISE Coordinating
			 Councils with planning and assessing evidence-based and promising practices
			 relating to juvenile delinquency and criminal street gang activity prevention
			 and intervention, especially for youth who are involved in, or who are at risk
			 of involvement in, juvenile delinquency and criminal street gang activity. Such
			 PROMISE Coordinating Councils shall—
						(1)conduct an
			 objective needs and strengths assessment in accordance with section 203;
			 and
						(2)develop a PROMISE Plan in accordance with
			 section 204, based on the assessment conducted in accordance with section
			 203.
						(b)Grant duration,
			 amount, and allocation
						(1)DurationA
			 grant awarded under this section shall be for a period not to exceed one
			 year.
						(2)Maximum grant
			 amountA grant awarded under this section shall not exceed
			 $300,000.
						(c)Allocation
						(1)Minimum
			 allocationSubject to the availability of appropriations, the
			 Administrator shall ensure that the total funds allocated under this section to
			 units of local governments and Indian tribes in a State shall not be less than
			 $250,000.
						(2)Ratable
			 reductionIf the amount made available for grants under this
			 section for any fiscal year is less than the amount required to provide the
			 minimum allocation of funds under paragraph (1) to units of local government
			 and Indian tribes in each State, then the amount of such minimum allocation
			 shall be ratably reduced.
						202.PROMISE
			 Coordinating CouncilsTo be
			 eligible to receive a grant under this subtitle, a unit of local government or
			 an Indian Tribe shall establish a PROMISE Coordinating Council for each
			 community of such unit or Tribe, respectively, for which such unit or Tribe is
			 applying for a grant under this subtitle. Each such community shall include one
			 or more designated geographic areas identified on the list required under
			 section 102(a)(2). The members of such a PROMISE Coordinating Council shall be
			 representatives of public and private sector entities and individuals
			 that—
					(1)shall include, to
			 the extent possible, at least one representative from each of the
			 following:
						(A)the local chief
			 executive’s office;
						(B)a local
			 educational agency;
						(C)a local health
			 agency or provider;
						(D)a local mental
			 health agency or provider, unless the individual under subparagraph (C) also
			 meets the requirements of this subparagraph;
						(E)a local public
			 housing agency;
						(F)a local law
			 enforcement agency;
						(G)a local child
			 welfare agency;
						(H)a local juvenile
			 court;
						(I)a local juvenile
			 prosecutor’s office;
						(J)a private juvenile
			 residential care entity;
						(K)a local juvenile
			 public defender’s office;
						(L)a state juvenile
			 correctional entity;
						(M)a local business
			 community representative; and
						(N)a local faith-based
			 community representative;
						(2)shall include two
			 representatives from each of the following:
						(A)parents who have
			 minor children, and who have an interest in the local juvenile or criminal
			 justice systems;
						(B)youth between the
			 ages of 15 and 24 who reside in the jurisdiction of the unit or Tribe;
			 and
						(C)members from
			 nonprofit community-based organizations that provide effective delinquency
			 prevention and intervention to youth in the jurisdiction of the unit or Tribe;
			 and
						(3)may include other
			 members, as the unit or Tribe determines to be appropriate.
					203.Needs and
			 strengths assessment
					(a)AssessmentEach
			 PROMISE Coordinating Council receiving funds from a unit of local government or
			 Indian tribe under this subtitle shall conduct an objective strengths and needs
			 assessment of the resources of the community for which such PROMISE
			 Coordinating Council was established, to identify the unmet needs of youth in
			 the community with respect to evidence-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention. The PROMISE Coordinating Council shall consult with a research
			 partner receiving a grant under section 302 for assistance with such
			 assessment. Such assessment shall include, with respect to the community for
			 which such PROMISE Coordinating Council was established—
						(1)the number of youth who are at-risk of
			 involvement in juvenile delinquency or street gang activity;
						(2)the number of
			 youth who are involved in juvenile delinquency or criminal street gang
			 activity, including the number of such youth who are at high-risk of continued
			 involvement;
						(3)youth unemployment
			 rates during the summer;
						(4)the number of
			 individuals on public financial assistance (including a breakdown of the
			 numbers of men, women, and children on such assistance), the estimated number
			 of youth who are chronically truant, and the number of youth who have dropped
			 out of school in the previous year;
						(5)for the year
			 before such assessment, the estimated total amount expended (by the community
			 and other entities) for the incarceration of offenders who were convicted or
			 adjudicated delinquent for an offense that was committed in such community,
			 including amounts expended for the incarceration of offenders in prisons,
			 jails, and juvenile facilities that are located in the United States but are
			 not located in such community;
						(6)a comparison of the amount under
			 paragraph (5) with an estimation of the
			 amount that would be expended for the incarceration of offenders described in
			 such paragraph if the number of offenders described in such paragraph was equal
			 to the national average incarceration rate per 100,000 population;
						(7)a
			 description of evidence-based and promising practices related to juvenile
			 delinquency and criminal street gang activity prevention available for youth in
			 the community, including school-based programs, after school programs
			 (particularly programs that have activities available for youth between 3:00
			 and 6:00 in the afternoon), weekend activities and programs, youth mentoring
			 programs, faith and community-based programs, summer activities, and summer
			 jobs, if any; and
						(8)a
			 description of evidence-based and promising intervention practices available
			 for youth in the community.
						(b)Limitation on
			 use of assessment informationInformation gathered pursuant to
			 this section may be used for the sole purpose of developing a PROMISE Plan in
			 accordance with this subtitle.
					204.PROMISE Plan
			 components
					(a)In
			 generalEach PROMISE Coordinating Council receiving funds from a
			 unit of local government or Indian tribe under this subtitle shall develop a
			 PROMISE Plan to provide for the coordination of, and, as appropriate, to
			 support the delivery of, evidence-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention to youth and families who reside in the community for which such
			 PROMISE Coordinating Council was established. Such a PROMISE Plan shall—
						(1)include the
			 strategy by which the PROMISE Coordinating Council plans to prioritize and
			 allocate resources and services toward the unmet needs of youth in the
			 community, consistent with the needs and available resources of communities
			 with the greatest need for assistance, as determined pursuant to section
			 102;
						(2)include a
			 combination of evidence-based and promising prevention and intervention
			 practices that are responsive to the needs of the community;
						(3)take into account
			 the cultural and linguistic needs of the community; and
						(4)use approaches
			 that have been shown to be effective at reducing the rates of juvenile
			 delinquency and criminal street gang activity in communities.
						(b)Mandatory
			 componentsEach PROMISE Plan shall—
						(1)include a plan to
			 connect youth identified in paragraphs (1) and (2) of section 203(a) to
			 evidence-based or promising practices related to juvenile delinquency and
			 criminal street gang activity prevention and intervention;
						(2)identify the
			 amount or percentage of local funds that are available to the PROMISE
			 Coordinating Council to carry out the PROMISE Plan;
						(3)provide strategies
			 to improve indigent defense delivery systems, with particular attention given
			 to groups of children who are disproportionately represented in the State
			 delinquency system and Federal criminal justice system, as compared to the
			 representation of such groups in the general population of the State;
						(4)provide for
			 training (which complies with the American Bar Association Juvenile Justice
			 Standards for the representation and care of youth in the juvenile justice
			 system) of prosecutors, defenders, probation officers, judges and other court
			 personnel related to issues concerning the developmental needs, challenges, and
			 potential of youth in the juvenile justice system (including training related
			 to adolescent development and mental health issues, and the expected impact of
			 evidence-based practices and cost reduction strategies);
						(5)ensure that the
			 number of youth involved in the juvenile delinquency and criminal justice
			 systems does not increase as a result of the activities undertaken with the
			 funds provided under this subtitle;
						(6)describe the
			 coordinated strategy that will be used by the PROMISE Coordinating Council to
			 provide at-risk youth with evidenced-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention;
						(7)propose the performance evaluation process
			 to be used to carry out section 211(d), which shall include performance
			 measures to assess efforts to address the unmet needs of youth in the community
			 with evidence-based and promising practices related to juvenile delinquency and
			 criminal street gang activity prevention and intervention; and
						(8)identify the
			 research partner the PROMISE Coordinating Council will use to obtain
			 information on evidenced-based and promising practices related to juvenile
			 delinquency and criminal street gang activity prevention and intervention, and
			 for the evaluation under section 211(d) of the results of the activities
			 carried out with funds under this subtitle.
						(c)Voluntary
			 componentsIn addition to the components under subsection (b), a
			 PROMISE Plan may include evidence-based or promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention in the following categories:
						(1)Early childhood
			 development services (such as pre-natal and neo-natal health services), early
			 childhood prevention, voluntary home visiting programs, nurse-family
			 partnership programs, parenting and healthy relationship skills training, child
			 abuse prevention programs, Early Head Start, and Head Start.
						(2)Child protection
			 and safety services (such as foster care and adoption assistance programs),
			 family stabilization programs, child welfare services, and family violence
			 intervention programs.
						(3)Youth and
			 adolescent development services, including job training and apprenticeship
			 programs, job placement and retention training, education and after school
			 programs (such as school programs with shared governance by students, teachers,
			 and parents, and activities for youth between the hours of 3:00 and 6:00 in the
			 afternoon), mentoring programs, conflict resolution skills training, sports,
			 arts, life skills, employment and recreation programs, summer jobs, and summer
			 recreation programs, and alternative school resources for youth who have
			 dropped out of school or demonstrate chronic truancy.
						(4)Heath and mental
			 health services, including cognitive behavioral therapy, play therapy, and peer
			 mentoring and counseling.
						(5)Substance abuse
			 counseling and treatment services, including harm-reduction strategies.
						(6)Emergency,
			 transitional, and permanent housing assistance (such as safe shelter and
			 housing for runaway and homeless youth).
						(7)Targeted gang
			 prevention, intervention, and exit services such as tattoo removal, successful
			 models of anti-gang crime outreach programs (such as street
			 worker programs), and other criminal street gang truce or peacemaking
			 activities.
						(8)Training and
			 education programs for pregnant teens and teen parents.
						(9)Alternatives to
			 detention and confinement programs (such as mandated participation in community
			 service, restitution, counseling, and intensive individual and family
			 therapeutic approaches).
						(10)Pre-release,
			 post-release, and reentry services to assist detained and incarcerated youth
			 with transitioning back into and reentering the community.
						205.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this subtitle and section 102,
			 $300,000,000 for fiscal year 2010.
				BPROMISE
			 Implementation grants
				211.PROMISE
			 Implementation grants authorized
					(a)PROMISE
			 Implementation grants authorizedThe Administrator of the Office
			 of Juvenile Justice and Delinquency Prevention is authorized to award grants to
			 units of local government and Indian Tribes to assist PROMISE Coordinating
			 Councils with implementing PROMISE Plans (developed pursuant to subtitle
			 A).
					(b)Grant duration
			 and amount
						(1)DurationA
			 grant awarded under this section shall be for a four-year period.
						(2)Maximum grant
			 amountA grant awarded under this section shall not be for more
			 than $10,000,000 per year for each year of the grant period.
						(c)Non-Federal
			 funds requiredFor each fiscal year during the four-year grant
			 period for a grant under this subtitle, each unit of local government or Indian
			 Tribe receiving such a grant for a PROMISE Coordinating Council shall provide,
			 from non-Federal funds, in cash or in kind, 25 percent of the costs of the
			 activities carried out with such grant.
					(d)EvaluationOf any funds provided to a unit of local
			 government or an Indian Tribe for a grant under this subtitle, not more than
			 $100,000 shall be used to provide a contract to a competitively selected
			 organization to assess the progress of the unit or Tribe in addressing the
			 unmet needs of youth in the community, in accordance with the performance
			 measures under section 204(b)(7).
					212.PROMISE
			 Implementation grant application requirements
					(a)Application
			 requiredTo be eligible to receive a PROMISE Implementation grant
			 under this subtitle, a unit of local government or Indian Tribe that received a
			 PROMISE Assessment and Planning grant under subtitle A shall submit an
			 application to the Administrator of the Office of Juvenile Justice and
			 Delinquency Prevention not later than one year after the date such unit of
			 local government or Indian Tribe was awarded such grant under subtitle A, in
			 such manner, and accompanied by such information, as the Administrator, after
			 consultation with the organization under section 223(f)(1) of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), may
			 require.
					(b)Contents of
			 applicationEach application submitted under
			 subsection (a) shall—
						(1)identify potential
			 savings from criminal justice costs, public assistance costs, and other costs
			 avoided by utilizing evidence-based and promising practices related to juvenile
			 delinquency and criminal street gang activity prevention and
			 intervention;
						(2)document—
							(A)investment in evidence-based and promising
			 practices related to juvenile delinquency and criminal street gang activity
			 prevention and intervention to be provided by the unit of local government or
			 Indian Tribe;
							(B)the activities to
			 be undertaken with the grants funds;
							(C)any expected
			 efficiencies in the juvenile justice or other local systems to be attained as a
			 result of implementation of the programs funded by the grant; and
							(D)outcomes from such
			 activities, in terms of the expected numbers related to reduced criminal
			 activity;
							(3)describe how
			 savings sustained from investment in prevention and intervention practices will
			 be reinvested in the continuing implementation of the PROMISE Plan; and
						(4)provide an
			 assurance that the local fiscal contribution with respect to evidence-based and
			 promising practices related to juvenile delinquency and criminal street gang
			 activity prevention and intervention in the community for which the PROMISE
			 Coordinating Council was established for each year of the grant period will not
			 be less than the local fiscal contribution with respect to such practices in
			 the community for the year preceding the first year of the grant period.
						213.Grant award
			 guidelines
					(a)Selection and
			 DistributionGrants awarded under this subtitle shall be awarded
			 on a competitive basis. The Administrator shall—
						(1)take such steps as may be necessary to
			 ensure that grants are awarded to units of local governments and Indian Tribes
			 in areas with the highest concentrations of youth who are—
							(A)at-risk of
			 involvement in juvenile delinquency or criminal street gang activity;
			 and
							(B)involved in
			 juvenile delinquency or street gang activity and who are at high-risk of
			 continued involvement; and
							(2)give consideration
			 to the need for grants to be awarded to units of local governments and Indian
			 Tribes in each region of the United States, and among urban, suburban, and
			 rural areas.
						(b)Extension of
			 grant awardThe Administrator may extend the grant period under
			 section 211(b)(1) for a PROMISE Implementation grant to a unit of local
			 government or an Indian Tribe, in accordance with regulations issued by the
			 Administrator.
					(c)Renewal of grant
			 awardSubject to the
			 availability of appropriations, the Administrator may renew a PROMISE
			 Implementation grant to a unit of local government or an Indian Tribe to
			 provide such unit or Tribe with additional funds to continue implementation of
			 a PROMISE Plan. Such a renewal—
						(1)shall be initiated
			 by an application for renewal from a unit of local government or an Indian
			 Tribe;
						(2)shall be carried
			 out in accordance with regulations issued by the Administrator; and
						(3)shall not be
			 granted unless the Administrator determines such a renewal to be appropriate
			 based on the results of the evaluation conducted under section 223(a) with
			 respect to the community of such unit of Tribe for which a PROMISE Coordinating
			 Council was established, and for which such unit or Tribe is applying for
			 renewal.
						214.ReportsNot later than one year after the end of the
			 grant period for which a unit of local government or an Indian Tribe receives a
			 PROMISE Implementation grant, and annually thereafter for as long as such unit
			 or Tribe continues to receive Federal funding for a PROMISE Coordinating
			 Council, such unit or Tribe shall report to the Administrator regarding the use
			 of Federal funds to implement the PROMISE Plan developed under subtitle
			 A.
				215.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this subtitle, such sums as may be
			 necessary for each of the fiscal years 2010 through 2013.
				CGeneral PROMISE
			 grant provisions
				221.Non-supplanting
			 clauseA unit of local
			 government or Indian Tribe receiving a grant under this title shall use such
			 grant only to supplement, and not supplant, the amount of funds that, in the
			 absence of such grant, would be available to address the needs of youth in the
			 community with respect to evidence-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention.
				222.Grant
			 application review panelThe
			 Administrator of the Office of Juvenile Justice and Delinquency Prevention, in
			 conjunction with the PROMISE Advisory Panel, shall establish and utilize a
			 transparent, reliable, and valid system for evaluating applications for PROMISE
			 Assessment and Planning grants and for PROMISE Implementation grants, and shall
			 determine which applicants meet the criteria for funding, based primarily on a
			 determination of greatest need (in accordance with section 102), with due
			 consideration to other enumerated factors and the indicated ability of the
			 applicant to successfully implement the program described in the
			 application.
				223.Evaluation of
			 PROMISE grant programs
					(a)Evaluation
			 requiredSubject to the availability of appropriations under this
			 title, the Administrator shall, in consultation with the organization under
			 section 223(f)(1) of the Juvenile Justice and Delinquency Prevention Act of
			 1974 (42 U.S.C. 5633(f)(1)), provide for an evaluation of the programs and
			 activities carried out with grants under this title. In carrying out this
			 section, the Administrator shall—
						(1)award grants to
			 institutions of higher education (including institutions that are eligible to
			 receive funds under part J of title IV of the Higher Education Act of 1965 (as
			 amended by Public Law 110–84)) to facilitate the evaluation process and
			 measurement of achieved outcomes;
						(2)identify evidence-based and promising
			 practices used by Promise Coordinating Councils under PROMISE Implementation
			 grants that have proven to be effective in preventing involvement in, or
			 diverting further involvement in, juvenile delinquency or criminal street gang
			 activity; and
						(3)ensure—
							(A)that such
			 evaluation is based on the performance standards that are developed by the
			 PROMISE Advisory Panel in accordance with section 223(g) of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (as added by section 101(b) of
			 this Act);
							(B)the development of
			 longitudinal and clinical trial evaluation and performance measurements with
			 regard to the evidence-based and promising practices funded under this title;
			 and
							(C)the dissemination of the practices
			 identified in
			 paragraph (2) to the National Research
			 Center for Proven Practices Research (established under section 301), units of
			 local government, and Indian Tribes to promote the use of such practices by
			 such units and Tribes to prevent involvement in, or to divert further
			 involvement in, juvenile delinquency or criminal street gang activity.
							(b)Results to the
			 National Research Center for Proven Juvenile Justice
			 PracticesThe Administrator shall provide the results of the
			 evaluation under subsection (a) to the National Research Center for Proven
			 Juvenile Justice Practices established under section 301.
					IIIPROMISE Research
			 Centers
			301.Establishment
			 of National Research Center for Proven Juvenile Justice Practices
				(a)Center
			 establishedSubject to the
			 availability of appropriations, the Administrator shall award a grant to a
			 nonprofit organization with a national reputation for expertise in operating or
			 evaluating effective, evidenced-based practices related to juvenile delinquency
			 and criminal street gang activity prevention or intervention to develop a
			 National Research Center for Proven Juvenile Justice Practices. Such center
			 shall—
					(1)collaborate with
			 institutions of higher education as regional partners to create a best
			 practices juvenile justice information-sharing network to support the programs
			 and activities carried out with grants under title II of this Act;
					(2)collect, and
			 disseminate to PROMISE Coordinating Councils, research and other information
			 about evidence-based and promising practices related to juvenile delinquency
			 and criminal street gang activity prevention and intervention to inform the
			 efforts of PROMISE Coordinating Councils and regional research partners and to
			 support the programs and activities carried out with grants under title II of
			 this Act;
					(3)increase the
			 public’s knowledge and understanding of effective juvenile justice practices to
			 prevent crime and delinquency and reduce recidivism; and
					(4)develop, manage,
			 and regularly update an Internet website to disseminate proven practices for
			 successful juvenile delinquency prevention and intervention.
					(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of the fiscal years 2010 through
			 2014.
				302.Grants for
			 Regional Research Proven Practices Partnerships
				(a)Grant program
			 authorizedThe Administrator
			 shall, subject to the availability of appropriations, establish a grant program
			 to award grants to institutions of higher education to serve as regional
			 research partners with PROMISE Coordinating Councils that are located in the
			 same geographic region as an institution, in collaboration with the National
			 Center for Juvenile Justice Proven Practices authorized under section 301.
			 Regional research partners shall provide research support to such PROMISE
			 Coordinating Councils, including—
					(1)assistance with
			 preparing PROMISE grant applications under title II, including collection of
			 baseline data for such applications;
					(2)assistance with
			 the needs and strengths assessments conducted under section 203; and
					(3)provision of support services to PROMISE
			 grant recipients for data collection and analysis to assess progress under the
			 PROMISE grant.
					(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of the fiscal years 2010 through
			 2014.
				IVYouth–Oriented
			 Policing Services
			401.PurposeThe purpose of this title is to prevent
			 involvement by youth in, and to divert youth from further involvement in,
			 juvenile delinquency and criminal street gang activity by providing funding for
			 youth-oriented community-based law enforcement, through coordination with
			 PROMISE Coordinating Councils and other community-based organizations, to carry
			 out evidenced-based and promising practices related to juvenile delinquency and
			 criminal street gang activity prevention and intervention that are aimed at
			 reducing—
				(1)the number of
			 youth who are victims of crime;
				(2)self-destructive
			 behaviors in youth, including dropping out of school;
				(3)juvenile
			 delinquency; and
				(4)criminal street
			 gang activity.
				402.DefinitionsIn this title:
				(1)Youth-oriented
			 Policing ServiceThe term
			 Youth-oriented Policing Service means a strategic effort by a
			 State, local, or tribal law enforcement agency to—
					(A)provide
			 evidenced-based and promising practices related to juvenile delinquency and
			 criminal street gang activity prevention and intervention; and
					(B)use strategies
			 based on the SARA model, in collaboration with community-based public and
			 private organizations, to reduce—
						(i)the
			 number of youth who are victims of crime; and
						(ii)the
			 risks of juvenile delinquency and criminal street gang activity.
						(2)SARA
			 modelThe term SARA
			 model means a problem-solving technique used to organize approaches to
			 recurring problems, which requires action with respect to a problem that
			 includes scanning, analysis, response, and assessment.
				403.Grants to
			 State, local, and tribal law enforcement agencies to hire and train
			 youth-oriented policing officers
				(a)Hiring grants
			 authorizedSubject to the
			 availability of appropriations, the Director of the Office of Community
			 Oriented Policing Services shall award grants to State, local, and tribal law
			 enforcement agencies—
					(1)to
			 hire law enforcement officers as youth-oriented police to work collaboratively
			 with PROMISE Coordinating Councils, other community-based organizations, and
			 youth at high risk of becoming involved in delinquent activities to reduce such
			 risks through specialized training related to—
						(A)youth
			 development;
						(B)investigation of
			 offenses committed by youth; and
						(C)the effectiveness of evidenced-based and
			 promising practices related to juvenile delinquency and criminal street gang
			 activity prevention and intervention, as compared to the effectiveness of
			 traditional law enforcement approaches, when dealing with youth; and
						(2)for training and capacity-building of law
			 enforcement agencies related to youth-oriented policing practices and efforts,
			 including—
						(A)carrying out
			 youth-oriented policing activities including systematic needs assessment,
			 coordination, technology deployment, technical assistance, and problem solving
			 techniques (such as strategies based on the SARA model); and
						(B)working with
			 PROMISE Coordinating Councils to develop effective initiatives and practices
			 that promote healthy youth development and prevent involvement by youth in, or
			 divert further youth involvement in, juvenile delinquency and criminal street
			 gang activity.
						(b)DurationA
			 grant awarded to a law enforcement agency under this section shall be for a
			 4-year period.
				(c)Maximum grant
			 amountA grant awarded to a law enforcement agency under this
			 section shall not exceed $2,000,000.
				(d)PriorityIn
			 awarding grants under this section, the Director shall give priority to law
			 enforcement agencies that serve designated geographic areas that are ranked
			 highest in the rankings of such areas determined under section 102, and shall
			 consider whether a law enforcement agency serves a community for which a
			 PROMISE Coordinating Council was established.
				404.Establishment
			 of Center for Youth-Oriented Policing
				(a)Grant To
			 establish Center for Youth-oriented PolicingSubject to the availability of
			 appropriations, the Director of the Office of Community Oriented Policing
			 Services shall award a grant, on a competitive basis, to an eligible
			 organization to establish a Center for Youth-oriented Policing to—
					(1)develop a model Youth-oriented Policing
			 Services training program to train representatives from State, regional, and
			 local law enforcement training academies to provide Youth-oriented Policing
			 Services training to law enforcement officers, which shall—
						(A)be based on
			 evidence-based and promising practices related to juvenile delinquency and
			 criminal street gang activity prevention and intervention; and
						(B)include training
			 related to specialized police services for preventing youth at who are involved
			 in, or who are at high risk of becoming involved in, juvenile delinquency or
			 criminal street gang activity;
						(2)support the
			 adoption of new technologies related to—
						(A)the prioritization
			 of risks related to juvenile delinquency and criminal street gang
			 activity;
						(B)the safety of
			 juveniles in custody; and
						(C)the prevention of
			 gun violence; and
						(3)develop, compile,
			 and disseminate to youth-oriented police information about evidence-based and
			 promising practices that are best practices for Youth-oriented Policing
			 Services for preventing and reducing involvement of youth in juvenile
			 delinquency and criminal street gang activity.
					(b)Eligible
			 organizationIn this section, the term eligible
			 organization means a nonprofit organization that has
			 demonstrated—
					(1)experience in
			 providing training, advice, and support to law enforcement agencies;
					(2)commitment to
			 helping youth avoid delinquency, crime, and involvement with the juvenile and
			 criminal justice systems;
					(3)experience in providing law-abiding
			 alternative life styles to youth who are participating in delinquency and
			 criminal street gang activity, or who are involved with the juvenile or
			 criminal justice systems; and
					(4)ability and
			 commitment to work in partnership with community-based organizations that
			 provide services to reduce juvenile delinquency and criminal street gang
			 activity.
					(c)YOPS Advisory
			 Board
					(1)Board
			 establishedThe Center for Youth-oriented Policing established
			 pursuant to subsection (a) shall establish a Youth-oriented Policing Services
			 Advisory Board to develop an annual work plan for the Center (in accordance
			 with the conditions and requirements of the grant provided under this section).
			 Such Board shall meet at least once each calendar quarter to consider reports
			 of the Center’s activities (including progress made toward accomplishing such
			 work plan), and to approve continuation of or amendment to such work
			 plan.
					(2)MembershipThe membership of the Youth-oriented
			 Policing Services Advisory Board shall—
						(A)be composed
			 of—
							(i)an appointee of the chief executive of the
			 Center for Youth-oriented Policing, who shall serve in an ex-officio
			 capacity;
							(ii)an appointee of the PROMISE Advisory Panel
			 established pursuant to section 223(g) of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (as added by section 101(b) of this Act), who shall
			 serve in an ex-officio capacity; and
							(iii)individuals who are selected by the Center
			 for Youth-oriented Policing from a list of recommended individuals provided by
			 the PROMISE Advisory Panel in accordance with such section 223(g), as
			 follows:
								(I)8
			 law enforcement officers from international, national, State, and local law
			 enforcement organizations;
								(II)4 juvenile
			 justice administrators (including judges), including 2 administrators from the
			 State level and 2 administrators from the local level;
								(III)4
			 representatives of community-based organizations that advocate for juveniles,
			 one each from a national, State, local, and tribal organization; and
								(IV)4 individuals who
			 research juvenile crime prevention issues; and
								(B)to the greatest
			 extent possible, have a demographic composition that represents the demographic
			 composition of the population of the United States.
						(3)Term of
			 membershipMembers of the
			 Youth-oriented Policing Services Advisory Board shall serve for 3-year
			 staggered terms.
					405.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this title $100,000,000 for each of
			 the fiscal years 2010 through 2014, to be made available as follows:
				(1)Such sums as may be necessary in each such
			 fiscal year to carry out the activities of the Center for Youth-oriented
			 Policing established pursuant to section 404, except that such sums shall not
			 exceed $5,000,000 or 10 percent of the total amount appropriated to carry out
			 this title, which ever is less.
				(2)Of the funds remaining for each such fiscal
			 year after sums are made available under paragraph (1)—
					(A)80 percent shall be available to award
			 grants to carry out the activities in section 403(a)(1); and
					(B)20 percent shall be available to award
			 grants to carry out the activities in section 403(a)(2).
					VEnhanced Federal
			 support of local law enforcement
			AComprehensive gang
			 prevention and relief 
				501.Short
			 titleThis subtitle may be
			 cited as Mynisha's Law.
				502.FindingsCongress finds—
					(1)with an estimated 26,500 gangs operating
			 within the United States, gang violence and drug trafficking remain serious
			 problems throughout the country, causing injury and death to innocent victims,
			 often children;
					(2)on November 13, 2005, a gang-related
			 dispute broke out in San Bernardino, California, and gunfire sprayed an
			 apartment building, killing 11-year-old Mynisha Crenshaw and seriously wounding
			 her 14-year-old sister as they ate Sunday dinner with their family;
					(3)this tragic shooting symbolizes the
			 struggle that so many communities across the United States, like San
			 Bernardino, face in combating gang violence, and serves as a reminder of the
			 nationwide problem of protecting children from senseless violence;
					(4)according to the National Drug Threat
			 Assessment, criminal street gangs are responsible for the distribution of much
			 of the cocaine, methamphetamine, heroin, and other illegal drugs throughout the
			 United States;
					(5)the Federal Government has made an
			 increased commitment to the suppression of gang violence through enhanced law
			 enforcement and criminal penalties; and
					(6)more Federal resources and coordination are
			 needed to reduce gang violence through proven and proactive prevention and
			 intervention programs that focus on keeping at-risk youth in school and out of
			 the criminal justice system.
					503.Designation as a High Intensity Gang
			 Activity Area
					(a)In generalA unit of local government, city, county,
			 tribal government, or a group of counties (whether located in 1 or more States)
			 may submit an application to the Attorney General for designation as a High
			 Intensity Gang Activity Area.
					(b)Criteria
						(1)In generalThe Attorney General shall establish
			 criteria for reviewing applications submitted under subsection (a).
						(2)ConsiderationsIn establishing criteria under subsection
			 (a) and evaluating an application for designation as a High Intensity Gang
			 Activity Area, the Attorney General shall consider—
							(A)the current and predicted levels of gang
			 crime activity in the area;
							(B)the extent to which violent crime in the
			 area appears to be related to criminal gang activity;
							(C)the extent to which the area is already
			 engaged in local or regional collaboration regarding, and coordination of, gang
			 prevention activities; and
							(D)such other criteria as the Attorney General
			 determines to be appropriate.
							504.Purpose of the Task Force
					(a)In generalIn order to coordinate Federal assistance
			 to High Intensity Gang Activity Areas, the Attorney General shall establish an
			 Interagency Gang Prevention Task Force (in this subtitle referred to as the
			 Task Force) in each such area, consisting of a representative
			 from—
						(1)the Department of Justice;
						(2)the Department of Education;
						(3)the Department of Labor;
						(4)the Department of Health and Human
			 Services; and
						(5)the Department of Housing and Urban
			 Development.
						(b)CoordinationFor each High Intensity Gang Activity Area
			 designated by the Attorney General under section 503, the Task Force
			 shall—
						(1)coordinate the activities of the Federal
			 Government to create a comprehensive gang prevention response, focusing on
			 early childhood intervention, at-risk youth intervention, literacy, employment,
			 community policing, and comprehensive community-based programs such as
			 Operation Cease Fire; and
						(2)coordinate its efforts with local and
			 regional gang prevention efforts.
						(c)ProgramsEach Task Force shall prioritize the needs
			 of a High Intensity Gang Activity Area for funding under—
						(1)the Child Care and Development Block Grant
			 Act of 1990 (42 U.S.C. 9858 et seq.);
						(2)the Even Start programs under subpart 3 of
			 part B of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6381 et seq.);
						(3)the Healthy Start Initiative under section
			 330H of the Public Health Services Act (42 U.S.C. 254c–8);
						(4)the Head Start Act (42 U.S.C. 9831 et
			 seq.);
						(5)the 21st Century Community Learning Centers
			 program under part B of title IV of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7171 et seq.);
						(6)the Job Corps program under subtitle C of
			 title I of the Workforce Investment Act of 1998 (29 U.S.C. 2881 et
			 seq.);
						(7)the community development block grant
			 program under title I of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5301 et seq.);
						(8)the Gang Resistance Education and Training
			 projects under subtitle X of title III of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13921);
						(9)any program administered by the Office of
			 Community Oriented Policing Services;
						(10)the Juvenile Accountability Block Grant
			 program under part R of title I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3796ee et seq.);
						(11)the Edward Byrne Memorial Justice
			 Assistance Grant Program under subpart 1 of part E of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.); and
						(12)any other program that the Task Force
			 determines to be appropriate.
						(d)Reporting requirements
						(1)Annual Task Force reports to
			 AGNot later than September 1
			 of each year, each Task Force shall submit to the Attorney General a report on
			 the funding needs and programmatic outcomes for each area designated as a High
			 Intensity Gang Activity Area.
						(2)Annual AG report to
			 CongressNot later than December 1 of each year, the Attorney
			 General shall submit a report to the appropriate committees of Congress and the
			 Director of the Office of Management and Budget and the Domestic Policy Council
			 that describes, for each designated High Intensity Gang Activity Area—
							(A)the specific
			 long-term and short-term goals and objectives of each such area;
							(B)the measurements
			 used to evaluate the performance of the High Intensity Gang Activity Area in
			 achieving the long-term and short-term goals described under subparagraph
			 (A);
							(C)the age,
			 composition, and membership of gangs in each such area;
							(D)the number and
			 nature of crimes committed by gangs and gang members in each such area;
							(E)the definition of
			 the term gang used to compile the information required under
			 this subsection for each such area; and
							(F)the programmatic
			 outcomes and funding need of each High Intensity Gang Activity Area,
			 including—
								(i)an
			 evidence-based analysis of the best practices and outcomes from the work of the
			 relevant local collaborative working group; and
								(ii)an
			 analysis of whether Federal resources distributed meet the needs of the High
			 Intensity Gang Activity Area and, if any programmatic funding shortfalls exist,
			 recommendations for programs or funding to meet such shortfalls.
								505.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to meet any needs
			 identified by the Attorney General or in any report submitted under section
			 504(d)(2).
				BCommunity and
			 police collaboration
				511.Gang prevention
			 grants
					(a)Authority To
			 Make GrantsThe Office of
			 Community Oriented Policing Services of the Department of Justice may make
			 grants, in accordance with such regulations as the Director may prescribe to
			 units of local government and Indian tribes with a PROMISE Coordinating Council
			 (established in accordance with subtitle A or title II of this Act) to enable
			 such PROMISE Coordinating Council to develop community-based programs that
			 provide crime prevention, research, and intervention services that are designed
			 to prevent violence and gang involvement by youthful offenders and at-risk
			 youth.
					(b)Use of Grant
			 AmountsA grant under this section may be used (including through
			 subgrants) for—
						(1)preventing initial
			 gang recruitment and involvement among younger teenagers;
						(2)preventing violence and gang involvement
			 through nonviolent and constructive activities, such as community service
			 programs, development of nonviolent conflict resolution skills, employment and
			 legal assistance, family counseling, and other safe, community-based
			 alternatives for crime-involved or high-risk youth;
						(3)developing
			 in-school and after-school gang safety, control, education, and resistance
			 procedures and programs;
						(4)identifying and addressing early childhood
			 risk factors for violence and gang involvement, including parent training and
			 childhood skills development;
						(5)identifying and fostering protective
			 factors that buffer children and adolescents from violence, crime, and gang
			 involvement;
						(6)developing and
			 identifying investigative programs designed to deter gang recruitment,
			 involvement, and activities through effective intelligence gathering;
						(7)developing
			 programs and youth centers for first-time nonviolent offenders facing
			 alternative penalties, such as mandated participation in community service,
			 restitution, counseling, and education and prevention programs;
						(8)implementing multidisciplinary approaches
			 to combat youth violence and gang involvement through coordinated programs
			 operated by law enforcement and other public, private, and faith-based
			 community organizations for prevention and intervention (including street
			 outreach programs and other peacemaking activities, such as Ceasefire,
			 COMPSTAT, CAPS, and GRIP) or coordinated law enforcement activities (including
			 crime mapping strategies that enhance focused crime prevention, intervention,
			 and reintegration strategies for offender reentry); or
						(9)identifying at-risk and high-risk students
			 through home visits organized through joint collaborations between law
			 enforcement, faith-based organizations, schools, other community based
			 organizations, and social workers.
						(c)Grant
			 Requirements
						(1)MaximumThe
			 amount of a grant under this section may not exceed $1,000,000.
						(2)Consultation and
			 cooperationEach recipient of a grant under this section shall
			 have in effect on the date of the application by that entity agreements to
			 consult and cooperate with local, State, or Federal law enforcement and
			 participate, as appropriate, in coordinated efforts to reduce gang activity and
			 violence.
						(d)Annual
			 ReportEach recipient of a grant under this section shall submit
			 to the Attorney General, for each year in which funds from a grant received
			 under this section are expended, a report containing—
						(1)a
			 summary of the activities carried out with grant funds during that year;
						(2)an assessment of
			 the effectiveness of the crime prevention, research, and intervention
			 activities of the recipient, based on data collected by the grant
			 recipient;
						(3)a
			 strategic plan for the year following the year described in paragraph
			 (1);
						(4)evidence of
			 consultation and cooperation with local, State, or Federal law enforcement or,
			 if the grant recipient is a government entity, evidence of consultation with an
			 organization engaged in any activity described in subsection (b); and
						(5)such other
			 information as the Attorney General may require.
						(e)DefinitionIn
			 this section, the term units of local government includes sheriffs
			 departments, police departments, and local prosecutor offices.
					(f)Authorization of
			 AppropriationsThere are authorized to be appropriated for grants
			 under this section, such sums as may be necessary for each of the fiscal years
			 2010 through 2014.
					512.National youth
			 anti-heroin media campaignSection 709 of the Office of National Drug
			 Control Policy Reauthorization Act of 1998 (21 U.S.C. 1708) is amended—
					(1)by redesignating
			 subsections (k) and (l) as subsections (l) and (m), respectively; and
					(2)by
			 inserting after subsection (j) the following:
						
							(k)Prevention of
				Heroin Abuse
								(1)FindingsCongress
				finds the following:
									(A)Heroin, and
				particularly the form known as cheese heroin (a drug made by
				mixing black tar heroin with diphenhydramine), poses a significant and
				increasing threat to youth in the United States.
									(B)Drug organizations
				import heroin from outside of the United States, mix the highly addictive drug
				with diphenhydramine, and distribute it mostly to youth.
									(C)Since the initial
				discovery of cheese heroin on Dallas school campuses in 2005, at least 21
				minors have died after overdosing on cheese heroin in Dallas County.
									(D)The number of
				arrests involving possession of cheese heroin in the Dallas area during the
				2006–2007 school year increased over 60 percent from the previous school
				year.
									(E)The ease of
				communication via the Internet and cell phones allows a drug trend to spread
				rapidly across the country, creating a national threat.
									(F)Gangs recruit
				youth as new members by providing them with this inexpensive drug.
									(G)Reports show that
				there is rampant ignorance among youth about the dangerous and potentially
				fatal effects of cheese heroin.
									(2)Prevention of
				heroin abuseIn conducting advertising and activities otherwise
				authorized under this section, the Director shall promote prevention of youth
				heroin use, including cheese
				heroin.
								.
					CCity Youth
			 Violence Recovery
				521.Short
			 titleThis subtitle may be
			 cited as the City Youth Violence
			 Recovery Act.
				522.FindingsThe Congress finds the following:
					(1)The mental health of young people is
			 essential to their overall well-being. Mental health affects how young people
			 think, feel, and act; their ability to learn and engage in relationships; their
			 self-esteem; their ability to evaluate situations and make choices; and their
			 ability to handle stress, relate to other people, and acquire the skills and
			 training needed for adulthood.
					(2)Each year many
			 children and adolescents sustain injuries from violence, lose friends or family
			 members because of violence, or are adversely affected by witnessing
			 violence.
					(3)Youth violence,
			 perpetrated both by and against young people, results in enormous physical,
			 emotional, social, and economic consequences.
					(4)The National
			 Institutes of Health has found that inner-city children experience the greatest
			 exposure to violence, and youngsters who have been exposed to community
			 violence are more likely to exhibit aggressive behavior or depression within
			 the following year.
					(5)Any event that can
			 cause a person to feel fear, helplessness, horror, and a sense that life or
			 safety is in danger puts a person, especially children, at risk for
			 posttraumatic stress.
					(6)Many cities lack
			 the resources to provide the appropriate youth counseling and therapy services
			 to minimize the long-term emotional harm of community violence.
					523.Grants to
			 prevent or alleviate the effects of youth violence
					(a)GrantsThe Attorney General of the United States
			 may award grants to eligible entities to prevent or alleviate the effects of
			 youth violence in eligible urban communities by providing violence-prevention
			 education, mentoring, counseling, and mental health services to children and
			 adolescents in such communities.
					(b)PriorityIn
			 awarding grants under this section, the Attorney General shall give priority to
			 applicants that agree to use the grant in one or more eligible urban
			 communities that lack the monetary or other resources to address youth
			 violence.
					(c)LimitationThe
			 Attorney General may not make a grant to an eligible entity under this section
			 unless the entity agrees to use not more than 15 percent of the funds provided
			 through the grant for violence-prevention education.
					(d)DefinitionsIn
			 this section:
						(1)The term eligible entity means
			 a partnership between a State mental health authority and one or more local
			 public or private providers, such as a local government agency, State agency,
			 educational institution, or nonprofit or for-profit organization.
						(2)The term
			 eligible urban community means an urban community with a high or
			 increasing incidence of youth violence.
						(e)Authorization of
			 appropriationsTo carry out this section, there is authorized to
			 be appropriated $10,000,000 for each of fiscal years 2010 through 2014.
					VIPRECAUTION
			 Act
			601.Short
			 titleThis title may be cited
			 as the Prevention Resources for
			 Eliminating Criminal Activity Using Tailored Interventions in Our Neighborhoods
			 Act of 2009, or the PRECAUTION Act.
			602.PurposesThe purposes of this title are to—
				(1)establish a
			 commitment on the part of the Federal Government to provide leadership on
			 successful crime prevention and intervention strategies;
				(2)further the
			 integration of crime prevention and intervention strategies into traditional
			 law enforcement practices of State and local law enforcement offices around the
			 country;
				(3)develop a
			 plain-language, implementation-focused assessment of those current crime and
			 delinquency prevention and intervention strategies that are supported by
			 rigorous evidence;
				(4)provide additional
			 resources to the National Institute of Justice to administer research and
			 development grants for promising crime prevention and intervention
			 strategies;
				(5)develop
			 recommendations for Federal priorities for crime and delinquency prevention and
			 intervention research, development, and funding that may augment important
			 Federal grant programs, including the Edward Byrne Memorial Justice Assistance
			 Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), grant programs
			 administered by the Office of Community Oriented Policing Services of the
			 Department of Justice, grant programs administered by the Office of Safe and
			 Drug-Free Schools of the Department of Education, and other similar programs;
			 and
				(6)reduce the costs
			 that rising violent crime imposes on interstate commerce.
				603.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)CommissionThe
			 term Commission means the National Commission on Public Safety
			 Through Crime Prevention established under
			 section 604(a).
				(2)Rigorous
			 evidenceThe term rigorous evidence means evidence
			 generated by scientifically valid forms of outcome evaluation, particularly
			 randomized trials (where practicable).
				(3)SubcategoryThe
			 term subcategory means 1 of the following categories:
					(A)Family and
			 community settings (including public health-based strategies).
					(B)Law enforcement
			 settings (including probation-based strategies).
					(C)School settings
			 (including antigang and general antiviolence strategies).
					(4)Top-tierThe
			 term top-tier means any strategy supported by rigorous evidence of
			 the sizable, sustained benefits to participants in the strategy or to
			 society.
				604.National
			 Commission on Public Safety Through Crime Prevention
				(a)EstablishmentThere is established a commission to be
			 known as the National Commission on Public Safety Through Crime
			 Prevention.
				(b)Members
					(1)In
			 generalThe Commission shall be composed of 9 members, of
			 whom—
						(A)3 shall be
			 appointed by the President, 1 of whom shall be the Assistant Attorney General
			 for the Office of Justice Programs or a representative of such Assistant
			 Attorney General;
						(B)2 shall be
			 appointed by the Speaker of the House of Representatives, unless the Speaker is
			 of the same party as the President, in which case 1 shall be appointed by the
			 Speaker of the House of Representatives and 1 shall be appointed by the
			 minority leader of the House of Representatives;
						(C)1 shall be
			 appointed by the minority leader of the House of Representatives (in addition
			 to any appointment made under
			 subparagraph (B));
						(D)2 shall be
			 appointed by the majority leader of the Senate, unless the majority leader is
			 of the same party as the President, in which case 1 shall be appointed by the
			 majority leader of the Senate and 1 shall be appointed by the minority leader
			 of the Senate; and
						(E)1 member appointed
			 by the minority leader of the Senate (in addition to any appointment made under
			 subparagraph (D)).
						(2)Persons
			 eligible
						(A)In
			 generalEach member of the Commission shall be an individual who
			 has knowledge or expertise in matters to be studied by the Commission.
						(B)Required
			 representativesAt least—
							(i)2
			 members of the Commission shall be respected social scientists with experience
			 implementing or interpreting rigorous, outcome-based trials; and
							(ii)2
			 members of the Commission shall be law enforcement practitioners.
							(3)Consultation
			 requiredThe President, the Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, and the
			 majority leader and minority leader of the Senate shall consult prior to the
			 appointment of the members of the Commission to achieve, to the maximum extent
			 possible, fair and equitable representation of various points of view with
			 respect to the matters to be studied by the Commission.
					(4)TermEach
			 member shall be appointed for the life of the Commission.
					(5)Time for initial
			 appointmentsThe appointment of the members shall be made not
			 later than 60 days after the date of enactment of this Act.
					(6)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made, and shall be made not later than 60 days after the date
			 on which the vacancy occurred.
					(7)Ex officio
			 membersThe Director of the National Institute of Justice, the
			 Director of the Office of Juvenile Justice and Delinquency Prevention, the
			 Director of the Community Capacity Development Office, the Director of the
			 Bureau of Justice Statistics, the Director of the Bureau of Justice Assistance,
			 and the Director of Community Oriented Policing Services (or a representative
			 of each such director) shall each serve in an ex officio capacity on the
			 Commission to provide advice and information to the Commission.
					(c)Operation
					(1)ChairpersonAt
			 the initial meeting of the Commission, the members of the Commission shall
			 elect a chairperson from among its voting members, by a vote of
			 2/3 of the members of the Commission. The chairperson
			 shall retain this position for the life of the Commission. If the chairperson
			 leaves the Commission, a new chairperson shall be selected, by a vote of
			 2/3 of the members of the Commission.
					(2)MeetingsThe
			 Commission shall meet at the call of the chairperson. The initial meeting of
			 the Commission shall take place not later than 30 days after the date on which
			 all the members of the Commission have been appointed.
					(3)QuorumA
			 majority of the members of the Commission shall constitute a quorum to conduct
			 business, and the Commission may establish a lesser quorum for conducting
			 hearings scheduled by the Commission.
					(4)RulesThe
			 Commission may establish by majority vote any other rules for the conduct of
			 Commission business, if such rules are not inconsistent with this title or
			 other applicable law.
					(d)Public
			 hearings
					(1)In
			 generalThe Commission shall hold public hearings. The Commission
			 may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers advisable to
			 carry out its duties under this section.
					(2)Focus of
			 hearingsThe Commission shall hold at least 3 separate public
			 hearings, each of which shall focus on 1 of the subcategories.
					(3)Witness
			 expensesWitnesses requested to appear before the Commission
			 shall be paid the same fees as are paid to witnesses under section 1821 of
			 title 28, United States Code. The per diem and mileage allowances for witnesses
			 shall be paid from funds appropriated to the Commission.
					(e)Comprehensive
			 study of evidence-based crime prevention and intervention strategies
					(1)In
			 generalThe Commission shall carry out a comprehensive study of
			 the effectiveness of crime and delinquency prevention and intervention
			 strategies, organized around the 3 subcategories.
					(2)Matters
			 includedThe study under
			 paragraph (1) shall include—
						(A)a review of
			 research on the general effectiveness of incorporating crime prevention and
			 intervention strategies into an overall law enforcement plan;
						(B)an evaluation of
			 how to more effectively communicate the wealth of social science research to
			 practitioners;
						(C)a review of
			 evidence regarding the effectiveness of specific crime prevention and
			 intervention strategies, focusing on those strategies supported by rigorous
			 evidence;
						(D)an identification
			 of—
							(i)promising areas
			 for further research and development; and
							(ii)other areas
			 representing gaps in the body of knowledge that would benefit from additional
			 research and development;
							(E)an assessment of
			 the best practices for implementing prevention and intervention
			 strategies;
						(F)an assessment of
			 the best practices for gathering rigorous evidence regarding the implementation
			 of intervention and prevention strategies; and
						(G)an assessment of
			 those top-tier strategies best suited for duplication efforts in a range of
			 settings across the country.
						(3)Initial report on
			 top-tier crime prevention and intervention strategies
						(A)DistributionNot
			 later than 18 months after the date on which all members of the Commission have
			 been appointed, the Commission shall submit a public report on the study
			 carried out under this subsection to—
							(i)the
			 President;
							(ii)Congress;
							(iii)the Attorney
			 General;
							(iv)the
			 Chief Federal Public Defender of each district;
							(v)the
			 chief executive of each State;
							(vi)the
			 Director of the Administrative Office of the Courts of each State;
							(vii)the Director of
			 the Administrative Office of the United States Courts; and
							(viii)the attorney
			 general of each State.
							(B)ContentsThe
			 report under
			 subparagraph (A) shall
			 include—
							(i)the
			 findings and conclusions of the Commission;
							(ii)a
			 summary of the top-tier strategies, including—
								(I)a
			 review of the rigorous evidence supporting the designation of each strategy as
			 top-tier;
								(II)a brief outline
			 of the keys to successful implementation for each strategy; and
								(III)a list of
			 references and other information on where further information on each strategy
			 can be found;
								(iii)recommended
			 protocols for implementing crime and delinquency prevention and intervention
			 strategies generally;
							(iv)recommended
			 protocols for evaluating the effectiveness of crime and delinquency prevention
			 and intervention strategies; and
							(v)a
			 summary of the materials relied upon by the Commission in preparation of the
			 report.
							(C)Consultation
			 with outside authoritiesIn developing the recommended protocols
			 for implementation and rigorous evaluation of top-tier crime and delinquency
			 prevention and intervention strategies under this paragraph, the Commission
			 shall consult with the Committee on Law and Justice at the National Academy of
			 Science and with national associations representing the law enforcement and
			 social science professions, including the National Sheriffs' Association, the
			 Police Executive Research Forum, the International Association of Chiefs of
			 Police, the Consortium of Social Science Associations, and the American Society
			 of Criminology.
						(f)Recommendations
			 regarding dissemination of the innovative crime prevention and intervention
			 strategy grants
					(1)Submission
						(A)In
			 generalNot later than 30 days after the date of the final
			 hearing under
			 subsection (d) relating to a subcategory,
			 the Commission shall provide the Director of the National Institute of Justice
			 with recommendations on qualifying considerations relating to that subcategory
			 for selecting grant recipients under
			 section 605.
						(B)DeadlineNot
			 later than 13 months after the date on which all members of the Commission have
			 been appointed, the Commission shall provide all recommendations required under
			 this subsection.
						(2)Matters
			 includedThe recommendations provided under
			 paragraph (1) shall include
			 recommendations relating to—
						(A)the types of
			 strategies for the applicable subcategory that would best benefit from
			 additional research and development;
						(B)any geographic or
			 demographic targets;
						(C)the types of
			 partnerships with other public or private entities that might be pertinent and
			 prioritized; and
						(D)any classes of
			 crime and delinquency prevention and intervention strategies that should not be
			 given priority because of a pre-existing base of knowledge that would benefit
			 less from additional research and development.
						(g)Final report on
			 the results of the innovative crime prevention and intervention strategy
			 grants
					(1)In
			 generalFollowing the close of the 3-year implementation period
			 for each grant recipient under
			 section 605, the Commission shall collect the
			 results of the study of the effectiveness of that grant under
			 section 605(b)(3) and shall submit a
			 public report to the President, the Attorney General, Congress, the chief
			 executive of each State, and the attorney general of each State describing each
			 strategy funded under
			 section 605 and its results. This report
			 shall be submitted not later than 5 years after the date of the selection of
			 the chairperson of the Commission.
					(2)Collection of
			 information and evidence regarding grant recipientsThe
			 Commission’s collection of information and evidence regarding each grant
			 recipient under
			 section 605 shall be carried out by—
						(A)ongoing
			 communications with the grant administrator at the National Institute of
			 Justice;
						(B)visits by
			 representatives of the Commission (including at least 1 member of the
			 Commission) to the site where the grant recipient is carrying out the strategy
			 with a grant under
			 section 605, at least once in the second and
			 once in the third year of that grant;
						(C)a review of the
			 data generated by the study monitoring the effectiveness of the strategy;
			 and
						(D)other means as
			 necessary.
						(3)Matters
			 includedThe report submitted under
			 paragraph (1) shall include a review of
			 each strategy carried out with a grant under
			 section 605, detailing—
						(A)the type of crime
			 or delinquency prevention or intervention strategy;
						(B)where the
			 activities under the strategy were carried out, including geographic and
			 demographic targets;
						(C)any partnerships
			 with public or private entities through the course of the grant period;
						(D)the type and
			 design of the effectiveness study conducted under
			 section 605(b)(3) for that
			 strategy;
						(E)the results of the
			 effectiveness study conducted under
			 section 605(b)(3) for that
			 strategy;
						(F)lessons learned
			 regarding implementation of that strategy or of the effectiveness study
			 conducted under
			 section 605(b)(3), including
			 recommendations regarding which types of environments might best be suited for
			 successful replication; and
						(G)recommendations
			 regarding the need for further research and development of the strategy.
						(h)Personnel
			 matters
					(1)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of service for the Commission.
					(2)Compensation of
			 membersMembers of the Commission shall serve without
			 compensation.
					(3)Staff
						(A)In
			 generalThe chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
						(B)CompensationThe
			 chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
						(4)Detail of
			 Federal employeesWith the affirmative vote of
			 2/3 of the members of the Commission, any Federal
			 Government employee, with the approval of the head of the appropriate Federal
			 agency, may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status, benefits,
			 or privileges.
					(i)Contracts for
			 research
					(1)National
			 institute of justiceWith a 2/3 affirmative
			 vote of the members of the Commission, the Commission may select
			 nongovernmental researchers and experts to assist the Commission in carrying
			 out its duties under this title. The National Institute of Justice shall
			 contract with the researchers and experts selected by the Commission to provide
			 funding in exchange for their services.
					(2)Other
			 organizationsNothing in this subsection shall be construed to
			 limit the ability of the Commission to enter into contracts with other entities
			 or organizations for research necessary to carry out the duties of the
			 Commission under this section.
					(j)Authorization of
			 appropriationsThere are authorized to be appropriated $5,000,000
			 to carry out this section.
				(k)TerminationThe
			 Commission shall terminate on the date that is 30 days after the date on which
			 the Commission submits the last report required by this section.
				(l)ExemptionThe
			 Commission shall be exempt from the Federal Advisory Committee Act.
				605.Innovative
			 crime prevention and intervention strategy grants
				(a)Grants
			 authorizedThe Director of
			 the National Institute of Justice may make grants to public and private
			 entities to fund the implementation and evaluation of innovative crime or
			 delinquency prevention or intervention strategies. The purpose of grants under
			 this section shall be to provide funds for all expenses related to the
			 implementation of such a strategy and to conduct a rigorous study on the
			 effectiveness of that strategy.
				(b)Grant
			 distribution
					(1)PeriodA
			 grant under this section shall be made for a period of not more than 3
			 years.
					(2)AmountThe
			 amount of each grant under this section—
						(A)shall be
			 sufficient to ensure that rigorous evaluations may be performed; and
						(B)shall not exceed
			 $2,000,000.
						(3)Evaluation
			 set-aside
						(A)In
			 generalA grantee shall use not less than $300,000 and not more
			 than $700,000 of the funds from a grant under this section for a rigorous study
			 of the effectiveness of the strategy during the 3-year period of the grant for
			 that strategy.
						(B)Methodology of
			 study
							(i)In
			 generalEach study conducted under subparagraph (A) shall use an
			 evaluator and a study design approved by the employee of the National Institute
			 of Justice hired or assigned under subsection (c).
							(ii)CriteriaThe
			 employee of the National Institute of Justice hired or assigned under
			 subsection (c) shall approve—
								(I)an evaluator that
			 has successfully carried out multiple studies producing rigorous evidence of
			 effectiveness; and
								(II)a proposed study
			 design that is likely to produce rigorous evidence of the effectiveness of the
			 strategy.
								(iii)ApprovalBefore
			 a grant is awarded under this section, the evaluator and study design of a
			 grantee shall be approved by the employee of the National Institute of Justice
			 hired or assigned under subsection (c).
							(4)Date of
			 awardNot later than 6 months after the date of receiving
			 recommendations relating to a subcategory from the Commission under section
			 4(f), the Director of the National Institute of Justice shall award all grants
			 under this section relating to that subcategory.
					(5)Type of
			 grantsOne-third of the grants made under this section shall be
			 made in each subcategory. In distributing grants, the recommendations of the
			 Commission under section 4(f) shall be considered.
					(6)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $18,000,000 to carry out this subsection.
					(c)Dedicated
			 staff
					(1)In
			 generalThe Director of the National Institute of Justice shall
			 hire or assign a full-time employee to oversee the grants under this
			 section.
					(2)Study
			 oversightThe employee of the National Institute of Justice hired
			 or assigned under paragraph (1) shall be responsible for ensuring that grantees
			 adhere to the study design approved before the applicable grant was
			 awarded.
					(3)LiaisonThe
			 employee of the National Institute of Justice hired or assigned under paragraph
			 (1) may be used as a liaison between the Commission and the recipients of a
			 grant under this section. That employee shall be responsible for ensuring
			 timely cooperation with Commission requests.
					(4)Authorization of
			 appropriationsThere are authorized to be appropriated $150,000
			 for each of fiscal years 2010 through 2014 to carry out this subsection.
					(d)ApplicationsA
			 public or private entity desiring a grant under this section shall submit an
			 application at such time, in such manner, and accompanied by such information
			 as the Director of the National Institute of Justice may reasonably
			 require.
				(e)Cooperation with
			 the CommissionGrant recipients shall cooperate with the
			 Commission in providing them with full information on the progress of the
			 strategy being carried out with a grant under this section, including—
					(1)hosting visits by
			 the members of the Commission to the site where the activities under the
			 strategy are being carried out;
					(2)providing
			 pertinent information on the logistics of establishing the strategy for which
			 the grant under this section was received, including details on partnerships,
			 selection of participants, and any efforts to publicize the strategy;
			 and
					(3)responding to any
			 specific inquiries that may be made by the Commission.
					VIIAdditional
			 improvements to juvenile justice
			701.Youth Victim
			 and Witness Assistance Program
				(a)In
			 GeneralSection 31702 of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13862) is amended—
					(1)in
			 paragraph (3), by striking and at the end;
					(2)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(5)by a State, unit
				of local government, or Indian tribe to create and expand witness and victim
				protection programs to prevent threats, intimidation, and retaliation against
				juvenile victims of, and witnesses to, violent
				crimes.
							.
					(b)Expansion of
			 Federal witness relocation and protection programSection 3521(a)(1) of title 18, United
			 States Code, is amended by inserting criminal street gang, serious drug
			 offense, homicide, after organized criminal
			 activity.
				(c)Authorization of
			 AppropriationsSection 31707 of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
					
						31707.Authorization
				of appropriationsThere are
				authorized to be appropriated $5,000,000 for each of the fiscal years 2010
				through 2014 to carry out this
				subtitle.
						.
				702.Expansion and
			 reauthorization of the Mentoring Initiative for system-involved youth
				(a)ExpansionSection
			 261(a) of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5665(a)) is amended by adding at
			 the end the following: Not later than 6 months after the date of
			 enactment of the Youth PROMISE
			 Act, the Administrator shall expand the number of sites receiving
			 such grants from 4 to 12..
				(b)Authorization of
			 ProgramSection 299(c) of the Juvenile Justice and Delinquency Prevention Act of
			 1974 (42 U.S.C. 5671(c)) is amended—
					(1)by striking
			 There are authorized and inserting the following:
						
							(1)In
				generalThere are
				authorized
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Authorization of
				appropriations for mentoring initiativeThere are authorized to
				be appropriated to carry out the Mentoring Initiative for System-Involved Youth
				Program under part E $4,800,000 for each of fiscal years 2010 through
				2014.
							.
					703.Study on
			 adolescent development and sentences in the Federal system
				(a)In
			 GeneralThe United States Sentencing Commission shall conduct a
			 study to examine the appropriateness of sentences for minors in the Federal
			 system.
				(b)ContentsThe
			 study conducted under
			 subsection (a) shall—
					(1)incorporate the
			 most recent research and expertise in the field of adolescent brain development
			 and culpability;
					(2)evaluate the toll
			 of juvenile crime, particularly violent juvenile crime, on communities;
					(3)consider the
			 appropriateness of life sentences without possibility for parole for minor
			 offenders in the Federal system; and
					(4)evaluate issues of
			 recidivism by juveniles who are released from prison or detention after serving
			 determinate sentences.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the United States
			 Sentencing Commission shall submit to Congress a report regarding the study
			 conducted under
			 subsection (a), which shall—
					(1)include the
			 findings of the Commission;
					(2)describe
			 significant cases reviewed as part of the study; and
					(3)make
			 recommendations, if any.
					(d)Revision of
			 GuidelinesIf determined appropriate by the United States
			 Sentencing Commission after completing the study under
			 subsection (a), the Commission may,
			 pursuant to its authority under section 994 of title 28, United States Code,
			 establish or revise guidelines and policy statements, as warranted, relating to
			 the sentencing of minors.
				
